798 F.2d 468
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Joel H. CUNNINGHAM, Bruce Eugene Wilson, and Rowena Wilson,Plaintiffs-Appellants (No. 83-3349),Charles J. Baier, Plaintiff-Appellant (No. 83-3375),v.QUICKPRINT OF AMERICA, INC.;  Quickprint, Inc.;  A.B. DickCorp.;  and Itek Corp., Defendants-Appellees.
Nos. 83-3249, 83-3375.
United States Court of Appeals, Sixth Circuit.
June 12, 1986.
BEFORE MARTIN, GUY, and BOGGS, Circuit Judges

1
The above-captioned appeals have been pending in this court for three years, during much of which time action has been stayed pending resolution of reorganization proceedings initiated by Quickprint of America, Inc., and Quickprint, Inc.


2
The court has advised that on February 25, 1985 an order was entered in the U.S. Bankruptcy Court for the Central District of California, Los Angeles, approving settlement of the jointly administered Chapter 11 case In re:  Quickprint of America, Inc. and Quickprint, Inc., Nos.  LA-83-16064-JA (WL) and LA-83-16063 (WL).


3
A subsequent inquiry from this court to appellants asking them to advise whether that settlement rendered these appeals moot or, in the alternative, whether the appeals remained viable, went unanswered.. in light of the appellants' failure to actively prosecute their appeals,


4
It is ORDERED that the appeals be, and they hereby are, dismissed for want of prosecution.